NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2070-20

IN THE MATTER OF MICHAEL
ISNER, CAMDEN COUNTY
CORRECTIONAL FACILITY.
____________________________

                Submitted September 12, 2022 – Decided September 26, 2022

                Before Judges Mayer and Bishop-Thompson.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2017-3863.

                Dvorak & Associates, LLC, attorneys for appellant
                Michael Isner (Lori A. Dvorak, of counsel and on the
                briefs; Christine Klimczuk and Grace E. Lempka, on
                the briefs).

                Emeshe Arzón, Camden County Counsel, attorney for
                respondent Camden County Correctional Facility
                (Howard L. Goldberg, First Assistant County Counsel,
                on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Michael Isner appeals from a final agency decision by the Civil Service

Commission (Commission) finding support for each of the disciplinary charges

filed against him by respondent Camden County Correctional Facility (CCCF),

resulting in his termination as a corrections officer. We affirm.

      We recite the facts based on the testimony presented to an Administrative

Law Judge (ALJ) over the course of four non-consecutive days as summarized

in the judge's December 17, 2020 fifty-page, comprehensive, and detailed

written decision. The ALJ thoroughly reviewed the testimony proffered by the

CCCF's witnesses, Lieutenant John Jones and Captain Rebecca Franceschini,

and expert testimony in the field of law enforcement provided by Gary Merline.

In her decision, the ALJ also considered testimony offered by Isner and his law

enforcement expert witness, Edmond Ciccho.

      Isner started working at the CCCF in 2005. On October 9, 2016, while

performing his duties related to the admission of inmates, Isner punched an

inmate in the head. The inmate filed an excessive force complaint against Isner.

Several months later, Isner received a Preliminary Notice of Disciplinary Action

suspending him without pay based on the incident with the inmate, advising he

faced potential termination. On April 26, 2017, Isner received a departmental

hearing on the charges.


                                                                          A-2070-20
                                        2
      On June 7, 2017, CCCF issued a Final Notice of Disciplinary Action

terminating Isner, effective January 27, 2017, based on the following grounds:

            incompetency, inefficiency, and failure to perform
            duties in violation of N.J.A.C. 4A:2-2.3(a)(1); conduct
            unbecoming a public employee in violation of N.J.A.C.
            4A:2-2.3(a)(6); neglect of duty in violation of N.J.A.C.
            4A:2-2.3(a)(7), and other sufficient cause in violation
            of N.J.A.C. 4A:2-2.3(a)(12), specifically violations of
            [CCCF] Rules of Conduct, 1.1 violations in general; 1.2
            conduct unbecoming; 1.3 neglect of duty; 3.6
            departmental reports; 3.8 use of force; General Order
            #13; General Order #73; and General Order #74.

      Isner filed an appeal with the Office of Administrative Law. The ALJ

held hearings on October 18, 2018, November 14, 2018, December 4, 2018, and

December 18, 2018. In addition to the witness testimony, the judge reviewed

security footage of the incident between the inmate and Isner.

      Isner's testimony

      Isner explained he was working in prison admissions on October 9, 2016,

and Sergeant Daniel Armstrong served as his supervisor that day. Isner and

Armstrong were not carrying handcuffs on that date. Neither officer was told

the door to cell 38 was malfunctioning.

      According to Isner, ten or eleven inmates were in cell 37 for processing.

Isner entered cell 37 to retrieve a specific inmate for processing. When Isner

entered cell 37, he claimed the inmate "start[ed] cursing and asking [Isner] . . .

                                                                            A-2070-20
                                        3
when he's goin' upstairs." According to Isner, the inmate made the following

threat: "you guys are tough when, you know, when I get outta here come see

me."

        Isner testified the inmate became "a little more verbally abusive." Isner

explained he was moving the inmate to another cell because the inmate was

disruptive and "could be a danger to himself." Isner described the inmate as

responding negatively, "jump[ing] up abruptly," and "get[ting] in [Isner's] face."

        Isner removed the inmate to cell 38 and attempted to close the cell door

but "[i]t didn't shut." Believing the inmate used his foot to interfere with the

closure of the cell door, Isner told the inmate to "back away from the door."

Isner testified the inmate continued cursing and "gesturing with his hands."

Isner claimed he and Armstrong commanded the inmate sit on the bench inside

cell 38. Because the inmate "refus[ed] to sit on the bench," Isner entered the

cell.

        In narrating the security footage during his testimony, Isner described the

events immediately following his order directing the inmate to sit on the bench:

              I'm gently . . . guiding him towards the bench and right
              now he's taking the . . . rigid stance. He's stopping right
              now. He's in the center of the cell and he's becomin'
              very rigid right here. He comes forward once. He's
              pushing forward to me and I'm still – I have my hands
              probably midarm of his and then he pushes again and

                                                                             A-2070-20
                                          4
            he's still pushing and I strike him. . . . He goes down.
            I'm standing. I go down on top of him.

      Isner testified he hit the inmate once.    However, the ALJ found the

surveillance video showed "two movements" after Isner got on top of the inmate,

indicating additional blows. Regarding these movements, Isner explained he

was "lookin' for [his] cuffs" and experiencing pain in his punching hand.

Armstrong and other officers entered cell 38 and restrained the inmate. After

the officers secured the inmate, Isner went to the CCCF's medical unit for

treatment to his right hand.

      After being treated, Isner returned to duty and wrote a report regarding

the incident. According to Isner's written report:

            I ordered [the inmate] to step into cell 38. [The inmate]
            stepped into cell 38 and stopped at the threshold. [The
            inmate] turned around as I was trying to secure cell
            38['s] door. My attempt to secure the door was
            unsuccessful. I again tried to secure the cell door and
            was unsuccessful due to [the inmate] blocking the door
            with his foot. I entered cell 38 and ordered [the inmate]
            to sit on the bench. At this time [the inmate] stated
            ["]fuck you[."] I again ordered the to sit on the bench.
            [The inmate] did not comply. At this time I attempted
            to move [the inmate] towards the bench. [The inmate]
            became rigid in stance and resisted my attempts to
            move him towards the bench. After several attempts to
            get [the inmate] to comply, I struck [the inmate] with a
            closed fist to the head to gain control.



                                                                         A-2070-20
                                       5
      Armstrong also filed a written report regarding the incident. In relevant

part, Armstrong's report stated:

            Later I was informed by [Isner] the reason the door was
            not closing was that [the inmate] was using his foot
            preventing him from securing the door. . . . [Isner]
            entered the cell and attempted to escort the inmate to
            the bench. The inmate resisted by tensing his body and
            refusing to assume a seated position on the bench. Due
            to the close proximity between [Isner] and [the inmate],
            [Isner] used physical force specifically by striking [the
            inmate] with a closed fist to gain compliance.

      Lieutenant Jones's Testimony

      Lieutenant Jones, who worked for CCCF's Internal Affairs Department for

over a decade, testified.    Jones investigated the inmate's excessive force

complaint against Isner. Based on his review of the surveillance video and

interview with the inmate, Jones concluded Isner punched the inmate once in

the head while standing, and twice more while on the ground.

      Jones recommended Isner be disciplined:

            for striking the inmate in the head three times because
            the inmate failed to comply with . . . [Isner] wanting
            him to sit on the bench. . . . [Isner] lied on his general
            incident report by stating that the inmate was putting
            his foot in the door. . . . [Isner] also failed to document
            in his general incident report . . . that he was threatened
            during the incident. . . . That's one of the important
            factors of the report. If you are threatened then . . . the
            report should start off . . . one or two paragraphs should
            state you were threatened.

                                                                          A-2070-20
                                        6
      Captain Franceschini's Testimony

      Captain Franceschini sat on the disciplinary review board for Isner's case.

Based on her review of the surveillance footage, she initially thought Isner

punched the inmate only once. However, she ultimately concluded there were

three punches based on the inmate's explanation of the incident.

      Merline's Testimony

      Gary Merline served as CCCF's expert in the "use of force . . . in the field

of law enforcement and corrections." He opined Isner used unjustified force

against the inmate. Although Merline agreed an officer need not wait to be

assaulted before using force, he testified Isner could have "just walked out" of

cell 38, called for help, or taken alternative steps to avoid violence.

Additionally, after reviewing the written reports and surveillance video, Merline

concluded the inmate never threatened to harm Isner.

      Ciccho's Testimony

      Ciccho, a retired warden, testified on behalf of Isner as an "expert in the

field of corrections and use of force." He explained the admission of inmates is

typically the "most volatile" area in a corrections facility. Ciccho testified Isner

used an appropriate level of force against the inmate, explaining "you're allowed

to use one step [of physical force] above what's being used on you."


                                                                              A-2070-20
                                         7
      According to Ciccho, Isner was performing "a legitimate correctional

function" in moving the inmate away from the faulty cell door. Ciccho testified

that just before Isner struck the inmate, the inmate "resisted sitting" and "tensed

up and came . . . in a motion towards" Isner. Based on the inmate's actions,

Ciccho concluded Isner had an objectively reasonable belief the inmate was

about to assault him.

      After hearing the witnesses' testimony and reviewing the documentary

evidence, including the surveillance video, the ALJ affirmed Isner's termination,

finding CCCF "sustained its burden of proof." In assessing the credibility of the

witnesses, the judge concluded the testimony provided by Jones and

Franceschini was "consistent with the documentary and video evidence." The

judge reasoned their testimony "made sense and hung together" in explaining

what occurred on October 9. The judge rejected Isner's credibility challenges

regarding the testimony offered by Jones and Franceschini, finding no evidence

of animosity, bias, or departmental politics.

      Moreover, the ALJ found the expert testimony provided by Merline more

credible than the expert testimony offered by Ciccho. She noted Merline's

testimony "lacked any material inconsistencies" and his analysis of the

surveillance video and documentary evidence "made sense." On the other hand,


                                                                             A-2070-20
                                        8
the judge found Ciccho's testimony sought to "scapegoat[]" Armstrong, and

"appeared to be a contrived attempt to bridge and explain the inconsistencies in

[Isner]'s reports and . . . interview . . . and justify Isner's inappropriate use of

force."

      The ALJ devoted thirty pages of her written decision to her factual

findings. She noted Isner did not check the functionality of the door to cell 38

prior to his shift as required and failed to wear his duty belt, which would have

included handcuffs, pepper spray, and a radio.

      The judge found the inmate expressed his unhappiness about the delay in

processing him and, thereafter, the situation between Isner and the inmate

escalated into a mutual exchange of profanities. She explained Isner attempted

to move the inmate to cell 38 to "muffle his verbal outbursts" and protect the

inmate from the other inmates who were sleeping in cell 37.

      Upon entering cell 38, the ALJ noted the inmate turned and faced Isner

but did not sit on the bench. The judge observed the inmate was in the cell a

sufficient distance such that his feet were not in the path of the cell door and no

other body parts appeared to impede closure of the door.

      The judge saw Isner attempt to shut the door to cell 38 three times. Each

time, the cell door would not shut. Believing the inmate was obstructing the


                                                                              A-2070-20
                                         9
closure of the door, the judge found Isner became frustrated, upset, or angry.

Isner again instructed the inmate to sit on the cell bench and the inmate refused.

Isner then grabbed the inmate's arms, which were down by the inmate's sides.

the inmate did not flail or raise his arms while continuing to refuse to sit on the

bench as instructed.

      While Isner held the inmate's arms, the inmate became rigid and leaned

slightly into the officer. In what the judge held to be a disproportionate response

to the inmate's actions, Isner punched the inmate with a closed fist to the left

side of the inmate's head. She noted both men fell to the cell floor and struggled

as Isner attempted to control and handcuff the inmate. Because Isner lacked

handcuffs, another officer handcuffed the inmate.

      Based on her review of the surveillance video and testimony, the ALJ

concluded Isner's use of force was not in self-defense or to defend others against

a physical assault. Nor were Isner's actions an attempt to prevent serious

damage to property, prevent the inmate from escaping, quell a riot or

disturbance, or prevent a suicide. According to the judge, the inmate's refusal

to comply with Isner's orders did not constitute an immediate threat to the

security of the prison.




                                                                             A-2070-20
                                       10
      The judge noted the inmate made no attempt to escape and/or make any

furtive movements while in cell 38. The inmate did not flail his arms. Indeed,

the inmate's arms remained at his side during the entire confrontation. Thus, the

judge rejected Isner's explanation that he feared an immediate threat to his

personal safety and concluded the use of physical force under the circumstances

was unwarranted.

      In reviewing Isner's written report prepared immediately following the

incident, the judge found Isner never indicated any threats made by the inmate.

Rather, Isner wrote he punched the inmate in the head because the inmate

refused to sit on the bench and became rigid. Isner offered no other reason in

his written incident report to explain the immediate need for use of physical

force. The judge noted Armstrong's written report mirrored Isner's version of

the incident and also made no mention of any threats.1

      The inmate filed a use of force complaint against Isner and the CCCF

investigated. As part of the internal affairs investigation, the inmate stated Isner

punched him three times in the head and both men fell to the ground.



1
   Following the incident, Isner charged the inmate with several institutional
infractions. However, Isner never charged the inmate with making threats
against him.


                                                                              A-2070-20
                                        11
      CCCF's Internal Affairs personnel also interviewed Isner. It was during

this interview that Isner expanded his version of the events and first stated he

punched the inmate because he felt threatened. Based on Isner's expanded

explanation of the circumstances leading to the incident, the judge found his

original written report inaccurate and untruthful because it omitted material facts

and events, constituting a violation of departmental policies and regulations.

      The judge further found Isner had multiple options to deescalate the

situation. For example, Isner could have requested assistance from Armstrong

or another officer in securing the inmate. Also, if Isner had worn his duty belt

as required, he could have handcuffed the inmate or deployed pepper spray

instead of striking the inmate. Alternatively, the judge commented Isner could

have returned the inmate to another cell with a functioning door, such as cell 37.

She added Isner could have taken a moment to calm himself, which Isner

admitted could have deescalated the situation.

      Additionally, the ALJ found Isner was not justified in punching the inmate

given the inmate's actions. Isner admitted punching the inmate because the

inmate refused to sit on the bench in cell 38. However, the judge noted the

prison facility had no policy requiring the inmate to sit on the bench. Under the

totality of the circumstances, the judge found Isner's use of physical force


                                                                             A-2070-20
                                       12
impermissible. She also explained Isner belatedly and improperly included

additional "facts" to support his use of force not contained in his written report

regarding the incident.

      Based on the foregoing facts, the ALJ found Isner "failed to perform his

duties" by punching the inmate to "make him obey an order to sit on the . . .

bench." She concluded Isner omitted material details from his report, chose not

to carry the proper equipment, and failed to inspect the cell door at the beginning

of his shift. Thus, the judge held "[Isner]'s behavior did rise to a level of

incompetency, inefficiency, and failure to perform duties, in violation of

N.J.A.C. 4A:2-2.3(a)(1)."

      Further, the ALJ found Isner's conduct "adversely affected the morale or

efficiency" of the CCCF and tended to "destroy public respect . . . of

governmental services." Specifically, the judge found Isner failed to show the

inmate posed any threat and failed to deescalate the situation by means other

than the use of force. The judge explained the exact number of times Isner

punched the inmate was irrelevant because the circumstances did not permit

Isner to use any such force. Thus, the judge held Isner's lack of judgment rose

"to a level of conduct unbecoming a public employee" contrary to N.J.A.C.

4A:2-2.3(a)(6).


                                                                             A-2070-20
                                       13
      The ALJ also found Isner "neglected his duty when he failed to wear his

duty belt, failed to inspect cell 38's door at the start of his shift, failed to

accurately report the incidents . . . in his [reports], and used excessive force" in

violation of N.J.A.C. 4A:2-2.3(a)(7).

      The judge also concluded Isner violated the CCCF's rules of conduct.

Specifically, Isner violated CCCF Rule 1.1, which states:

             Any employee who violates any rule, regulation or
             procedure, order or directive, either by an act of
             commission or omission, whether stated in this manual
             or elsewhere, or who violates the standard[] operating
             procedure as dictated by departmental practice, is
             subject to disciplinary action . . . based on the nature of
             the rule, regulation, procedure, order or directive
             violated, the severity and circumstances of the
             infraction and the individual's record of conduct.

She also found Isner violated CCCF Rule 1.2, requiring:

             All personnel . . . to conduct themselves, both on and
             off duty, in such a manner as to reflect favorably on the
             department. Conduct unbecoming an employee shall
             include that which brings the department into disrepute,
             reflects discredit upon the employee as a member of the
             department, or which impairs the operation or
             efficiency of the department or employee.

Further, the judge held Isner violated CCCF Rule 1.3, which requires

personnel:

             . . . to give suitable attention to the performance of their
             duties. Any act of omission or commission indicating

                                                                              A-2070-20
                                        14
            the failure to perform or the negligent performance or
            compliance to any rule, regulation, directive, order or
            standard operating procedure as dictated by department
            practice or as published, which causes any detriment to
            the department, its personnel, any inmate, prisoner, or
            to any member of the public shall be considered neglect
            of duty.

Additionally, the judge explained Isner violated CCCF Rule 3.6, which requires

him to

            submit all necessary reports . . . prior to going off duty
            after the request by the supervisor of an incident
            necessitating a report. . . . Reports submitted by
            personnel shall be truthful and complete. Personnel
            shall not knowingly enter or cause to be entered any
            inaccurate, false, or improper information in any
            departmental report.

The judge also concluded Isner violated CCCF Rule 3.8, which states:

            [p]ersonnel shall not inflict corporal punishment on . .
            . any inmate . . . nor shall they strike or lay hands on an
            inmate . . . unless it is in self-defense or unless to
            prevent escape, serious injury to person or property, to
            quell a disturbance, or effect an arrest where resistance
            is offered. In all circumstances, only the amount of
            force necessary to accomplish the desired result is to be
            used.

      In addition to the foregoing rule violations, the ALJ found Isner violated

the following General Orders of the CCCF: General Order #13, identifying the

specific circumstances allowing use of force; General Order #73, requiring

department employees conduct themselves in a manner that will not bring

                                                                          A-2070-20
                                       15
discredit or criticism to the department; and General Order #74, mandating

department personnel conduct themselves in a professional and ethical manner

at all times and prohibiting conduct which detracts from a professional and

ethical manner which may lead to disciplinary action.

      The ALJ also found Isner violated N.J.A.C. 4A:2-2.3(a)(12), other

sufficient cause, because he deviated from "the implicit standard of good

behavior that devolves upon one who stands in the public eye as an upholder of

that which is morally and legally correct."

      In deciding the penalty to be imposed for Isner's impermissible use of

force and violations of the CCCF's General Orders and Rules, the ALJ

acknowledged Isner's "uneventful disciplinary record," that assignment to

admissions duty is "the most volatile area of the jail," and statements by other

CCCF personnel that Isner was not a "hot head."           Notwithstanding these

mitigating facts, the ALJ noted Isner's story changed over time regarding threats

made by the inmate, his filing of an inaccurate report, and the seriousness of his

single instance of excessive force. After considering the evidence, the ALJ

found that

             progressive discipline must be bypassed. . . .
             Regrettably, [Isner]'s conduct, which appears out of the
             norm for his service and demeanor, was so severe and
             egregious that the penalty of removal of his

                                                                            A-2070-20
                                       16
            employment effective January 27, 2017 is justified.
            [Isner]'s frustration or upset and anger got the best of
            his judgment and reasonableness.

      On February 5, 2021, the Commission issued its decision, accepting and

adopting the ALJ's initial decision in its entirety. The Commission found "the

action of the appointing authority in removing Isner was justified" and

"therefore affirm[ed] that action and dismisse[d] the appeal of [Isner]."

      On appeal, Isner repeats the arguments presented to the ALJ and the

Commission. He argues the CCCF presented insufficient evidence for the ALJ

to sustain the charges against him. Specifically, he claims entitlement to the

defense of anticipatory use of force in support of his actions. Further, Isner

contends progressive discipline rather than termination was warranted. We

disagree.

      Our review of agency decisions is limited. In re Herrmann, 192 N.J. 19,

27 (2007). An administrative agency's final quasi-judicial decision "will be

sustained unless there is a clear showing that it is arbitrary, capricious,

unreasonable, or that it lacks fair support in the record." Saccone v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 219 N.J. 369, 380 (2014) (quoting Russo v. Bd of

Trs., Police & Fireman's Ret. Sys., 206 N.J. 14, 27 (2011)). The burden of




                                                                             A-2070-20
                                       17
proving a decision was arbitrary, capricious, or unreasonable is on the party

challenging the agency action. Lavezzi v. State, 219 N.J. 163, 171 (2014).

      We must determine whether there is substantial evidence in the record to

support the agency's decision and whether, applying the law to the facts, the

agency reached a conclusion that "could not reasonably have been made on a

showing of the relevant factors." Allstars Auto. Grp., Inc. v. N.J. Motor Vehicle

Comm'n, 234 N.J. 150, 157 (2018) (quoting In re Stallworth, 208 N.J. 182, 194

(2011)). If the agency's decision comports with these requirements, " a court

owes substantial deference to the agency's expertise and superior knowledge of

a particular field." Herrmann, 192 N.J. at 28.

      Additionally, we give "due regard to the opportunity of the one who heard

the witnesses to judge . . . their credibility." In re Taylor, 158 N.J. 644, 656

(1999) (quoting Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)). Regarding

the testimony of expert witnesses, we rely upon the trier of fact's "acceptance of

the credibility of the expert's testimony and [the judge's] fact-findings based

thereon, noting that the [judge] is better positioned to evaluate the witness'

credibility, qualifications, and the weight to be accorded [to his or] her

testimony." In re Guardianship of D.M.H., 161 N.J. 365, 382 (1999) (citing

Bonnco Petrol Inc. v. Epstein, 116 N.J. 599, 607 (1989)).


                                                                            A-2070-20
                                       18
      Our deference to agency decisions "applies to the review of disciplinary

sanctions as well." Herrmann, 192 N.J. at 28. "In light of the deference owed

to such determinations, when reviewing administrative sanctions, 'the test . . . is

"whether such punishment is so disproportionate to the offense, in light of all of

the circumstances, as to be shocking to one's sense of fairness."'" Id. at 28-29

(quoting In re Polk, 90 N.J. 550, 557 (1982)).

      Applying these principles, we reject Isner's claim that there was

insufficient evidence to sustain the ALJ's findings regarding his conduct,

rendering the Commission's decision arbitrary, capricious, and unreasonable.

We discern no basis for disturbing the Commission's determination that Isner

should be removed from his employment as a corrections officer after violating

several of the CCCF's policies, embodied in its General Orders and Rules, and

his use of excessive and impermissible force against an inmate who was not

threatening the safety or security of the officer, the facility, or himself. Here,

the ALJ found the testimony and evidence, including the surveillance video of

the incident between the inmate and Isner, supported the inmate's version of the

events. Additionally, the ALJ found the testimony provided by Isner and his

expert was not credible.       The ALJ's factual findings, adopted by the

Commission, are entitled to our deference.


                                                                             A-2070-20
                                       19
      We also reject Isner's argument that progressive discipline, rather than

termination, was warranted. "Progressive discipline [may be] bypassed when

an employee engages in severe misconduct, especially when the employee's

position involves public safety and the misconduct causes risk of harm to

persons or property." Stallworth, 208 N.J. at 196-97 (citing Herrmann, 192 N.J.

at 33).

      After reviewing the record, there is no basis to alter the discipline imposed

in this case. Isner was responsible for processing the inmate and had the ability

to deescalate the situation with the inmate without resorting to physical violence.

While Isner lacked any prior disciplinary record, the ALJ found Isner's story

changed over time regarding threats made by the inmate, and he filed an

inaccurate report contrary to the CCCF's General Orders and Rules. The judge

further explained the severity and egregiousness of Isner's excessive use of force

against the inmate, as depicted in the surveillance video and supported by the

credible testimony, warranted termination. Under the circumstances, we have

no cause to differ with the Commission's adoption of the ALJ's recommendation

to terminate Isner.




                                                                             A-2070-20
                                       20
      We affirm the agency's final decision for the reasons expressed by the

Commission, incorporating the detailed findings of fact and conclusions of law

rendered by the ALJ Judge in her comprehensive written decision.

      Affirmed.




                                                                        A-2070-20
                                     21